THE THIRTEENTH COURT OF APPEALS

                                   13-17-00696-CV


         Steve W. Park, Agent for Texas DRP LLC, d/b/a A-Action Bail Bonds
                                         v.
                                 The State of Texas


                                 On appeal from the
                    County Court at Law of Aransas County, Texas
                             Trial Cause No. CV-3851C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of prosecution. The Court

orders the appeal DISMISSED FOR WANT OF PROSECUTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

November 20, 2018